DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the filter information, originated and sent from the base station, of the prior art (WO2020/192779) fails to teach the claimed “RAT technology type information.”  However, as pointed in the previous Office action and acknowledged by applicant,  UE sends a capability parameter set including one or more of “Packet Data Convergence Protocol (PDCP) capability, Radio Link Control Protocol (RLC) capability, Media Access Control (Medium Access Control, MAC) capabilities, physical layer (Physical, PHY) capabilities, radio frequency (RF) capabilities, measurement-related capabilities, etc, ”  which read on “RAT technology type information.”    For example, EP 1718095 describes “a multi-radio Radio Link Control (RLC) sublayer (MR-RLC) and a multi-radio Medium Access Control (MAC) sublayer (MR-MAC), both common to at least two radio access technologies.”   See claim 1.   Therefore, the filtering information in fact inquires EU as to  what RAT technology type information it can support. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102


3.	Claim(s) 1-3,7-11,14,15 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Kuang et al (WO 2020/192779) .
Claims 1 and 14. 
Kuang et al  discloses a  communication method of a user equipment (UE) in a wireless communication system, comprising:
receiving a UE capability information request message including radio access technology information (Paragraph [0165] describes that UE capability information such as Radio Link Control Protocol (RLC) capability) base station (the core network sends the filtering information in NAS to a base station and the base station forwards to the UE); and
transmitting a non-access stratum (NAS) message including a UE capability identifier to the base station (UE sends a capability ID to the base station before it is forwarded to the network),
wherein the UE capability identifier is assigned by the core network through NAS signaling. Paragraph [0149] describes the network assigns capability ID. 

Claim 2.
Paragraph [0165] describes that UE capability information request comprises radio access technology (RAT) type information, and the UE capability identifier is configured based on the RAT type information.

Claim 3.
Paragraph [0148] and [0149] describes the network assigns capability ID the UE capability identifier comprises a public land mobile network (PLMN) specific UE capability identifier or a manufacturer-specific UE capability identifier.

Claim 7.
Paragraph [0169] describes storing the UE capability identifier corresponding to UE capability information, and the UE capability information in a mapping table form.

Claims 8 and 15. 
Kuang et al discloses a communication method of an entity in a core network in a wireless communication system, the communication method comprising:
transmitting a message requesting UE capability information to a UE through a base station, where the message comprises radio access technology type information (paragraph [0190]-[0194] describes a core network sending a filtering information to a UE through a base station and Paragraph [0165] describes that UE capability information such as Radio Link Control Protocol (RLC) capability); and
receiving a non-access stratum (NAS) message comprising a UE capability identifier through the base station (UE sends a capability ID to the base station before it is forwarded to the network),
wherein the UE capability identifier is assigned by the core network through NAS signaling. Paragraph [0149] describes the network assigns capability ID.

Claim 9.
Paragraph [0165] describes that UE capability information request comprises radio access technology (RAT) type information, and the UE capability identifier is configured based on the RAT type information.

Claim 10.
Kuang et al further describes identifying the UE capability identifier; and
determining whether UE capability information corresponding to the UE capability identifier are stored, wherein the UE capability identifier and the UE capability information are stored in a mapping table form.  Paragraph [0185] describes the network determining UE capability ID and storing them in a mapping list.

Claim 11.
Paragraph [0148] and [0149] describes the network assigns capability ID the UE capability identifier comprises a public land mobile network (PLMN) based UE capability identifier or a manufacturer-based UE capability identifier.

Allowable Subject Matter
4.	Claims 4,5,6, 12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632